[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT            FILED
                         ________________________ U.S. COURT OF APPEALS
                                                               ELEVENTH CIRCUIT
                               No. 08-15412                       MAY 12, 2009
                           Non-Argument Calendar                THOMAS K. KAHN
                                                                    CLERK
                         ________________________

                  Agency Nos. A079-474-335, A079-474-336

ADRIANA CASTRO PABON,
HUGO CASTRO,

                                                                      Petitioners,

                                     versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.


                         ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         _________________________

                                (May 12, 2009)

Before CARNES, HULL and WILSON, Circuit Judges.

PER CURIAM:

     Adriana Castro Pabon, a citizen of Columbia, petitions for review of the
Board of Immigration Appeals’ (“BIA”) order denying her motion to reconsider its

previous decision affirming the immigration judge’s (“IJ”) order denying her

application for asylum, withholding of removal under the Immigration and

Nationality Act (“INA”) and protection under the United Nations Convention

Against Torture (“CAT”). After review, we deny the petition for review.

                              I. BACKGROUND FACTS

      Pabon’s asylum application alleged that she received several death threats

from the Revolutionary Armed Forces of Colombia (“FARC”) after she, an

optometrist, refused to assist the FARC with someone who had lost an eye. The

BIA affirmed the IJ’s finding that Pabon had not established her eligibility for

asylum, withholding of removal or CAT relief. Specifically, BIA and the IJ found

that Pabon had not shown past persecution on a protected ground or a well-founded

fear of future persecution.

      Pabon filed a motion for reconsideration with the BIA, arguing that the IJ

and the BIA had failed to discuss two Country Reports on Human Rights Practices

in Colombia (“Country Reports”). Pabon argued that these Country Reports were

part of the administrative record and showed that the FARC was conducting

countrywide persecution.

      The BIA denied the motion for reconsideration, finding that Pabon’s

arguments did not establish reversible error in its prior decision. The BIA stated
                                          2
that it had considered the Country Reports cited by Pabon and continued to find

that Pabon did not meet her burden of proof. In a footnote, the BIA observed that

the 2006 Country Report’s statement concerning the widespread resignation of

government officials did not sufficiently establish that Pabon “has a country-wide

fear of persecution.” The BIA also distinguished this Court’s opinion in Arboleda

v. U.S. Att’y Gen., 434 F.3d 1220 (11th Cir. 2006), pointing out that Pabon, unlike

Arboleda, had not established past persecution and, thus, had the burden to show

that internal relocation within Colombia was not a reasonable option. The BIA

also noted that Pabon had not shown that the FARC threats she received were on

account of a protected ground. Pabon filed this petition for review.

                                  II. DISCUSSION

         We review the BIA’s denial of a motion for reconsideration for abuse of

discretion. Assa’ad v. U.S. Att’y Gen., 332 F.3d 1321, 1341 (11th Cir. 2003). Our

review is limited to determining whether there has been an exercise of

administrative discretion and whether the manner in which it was exercised was

arbitrary or capricious. Abdi v. U.S. Att’y Gen., 430 F.3d 1148, 1149 (11th Cir.

2005).

         After the BIA has affirmed an IJ’s order of removal, the alien may seek

reconsideration on the ground that the BIA has made a legal or factual error. See

INA § 240(c)(6); 8 U.S.C. §1229a(c)(6); 8 C.F.R. § 1003.2(b)(1). “A motion to
                                           3
reconsider shall state the reasons for the motion by specifying the errors of fact or

law in the prior [BIA] decision and shall be supported by pertinent authority.”

8 C.F.R. § 1003.2(b)(1); see also INA § 240(c)(6)(C); 8 U.S.C. § 1229a(c)(6)(C).

       The BIA did not abuse its discretion by denying Pabon’s motion for

reconsideration. In its order, the BIA stated that it previously had considered the

Country Reports and then reaffirmed its conclusion that Pabon had not shown she

could not relocate within Colombia.1

       Pabon complains that the BIA did not “further distinguish the critical

language in each passage in both Country Reports” that she raised in her motion

for reconsideration. We could find no support for Pabon’s contention that the BIA

was required to discuss the Country Reports with the specificity she desires. It is

well settled that the IJ must consider all relevant evidence in the record in assessing

an applicant’s asylum claim. Forgue v. U.S. Att’y Gen., 401 F.3d 1282, 1287

(11th Cir. 2005). However, we have never required the IJ to analyze in depth each

and every piece of evidence on the record. Nor have we required the BIA to grant

a motion for reconsideration and remand for further proceedings when the IJ fails

to do so. The only authority Pabon cites is In re E-P-, 21 I. & N. Dec. 860, 862



       1
        Contrary to Pabon’s claim, the BIA did not misstate the procedural posture in Arboleda.
In Arboleda, unlike in Pabon’s case, “the BIA presumed past persecution and therefore the
burden was on the government to show that internal relocation was reasonable.” 434 F.3d at
1224.
                                                4
(BIA 1997), which does not impose such an obligation on the IJ or the BIA.

       In any event, as the BIA noted, the IJ and the BIA also had concluded that

Pabon showed no nexus between the persecution she feared and her political

opinion. Thus, even assuming arguendo that the Country Reports showed that the

FARC’s reach was countrywide, Pabon remained statutorily ineligible for asylum

and withholding of removal. See In re Heidari, 16 I. & N. Dec. 203, 203 (BIA

1977) (requiring a respondent moving for reconsideration to make a prima facie

showing of eligibility for the relief requested). We cannot say the BIA acted

arbitrarily or capriciously in denying her motion for reconsideration.2

       PETITION DENIED.




       2
         On appeal, much of Pabon’s argument relates to the merits of the IJ’s and the BIA’s
underlying denial of her application for asylum and withholding. However, because Pabon did
not file a petition for review within thirty days of the BIA’s final removal order, we lack
jurisdiction to review these claims. See INA § 242(b)(1), 8 U.S.C. § 1252(b)(1); Dakane v. U.S.
Att’y Gen., 371 F.3d 771, 773 n.3 (11th Cir. 2004).
                                                   5